ACCEPTED
                                                                                                                                                         03-14-00774-CV
                                                                                                                                                                 7701600
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                    11/5/2015 1:37:42 PM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                  CLERK




                                                                                                                           FILED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                    11/5/2015 1:37:42 PM
                                                                                                                      JEFFREY D. KYLE
November 5, 2015                                                                                                            Clerk

Mr. Jeffrey D. Kyle       Via File & ServeXpress
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Re:    Case No. 03-14-00774-CV; Appellants, Texas State Board of Veterinary Medical
       Examiners, and Nicole Oria, in her Official Capacity as Executive Director/Cross-
       Appellant, Ellen Jefferson, D.V.M. v. Appellee, Ellen Jefferson, D.V.M./Cross-
       Appellees Texas State Board of Veterinary Medical Examiners, and Nicole Oria, in
       her Official Capacity as Executive Director, Third Court of Appeals, Austin, Texas

Dear Mr. Kyle:

      Pursuant to the Court’s request, this is to confirm my intent to argue on behalf of
Appellants/Cross-Appellees on December 16, 2015 at 9:00 a.m.

       Thank you for your attention to this matter, and please advise if I may be of further
assistance.

                                                                   Sincerely,

                                                                   /s/ Ted A. Ross
                                                                   Ted A. Ross
                                                                   Assistant Attorney General



cc:    David Brown (Via E-Service)
       Ryan Clinton (Via E-Service)




        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v